ee ed

 

FOURTH JUDICIAL DISTRICT COURT
COUNTY OF SAN MIGUEL
STATE OF NEW MEXICO 2OISNOY -6 AM IO: 17

NO. FIWACR AOS ~ COs

JUDGE: Matthew J. Sandoval __

STATE OF NEW MEXICO,

Plaintiff,

VS.

JOHN PAUL VIGIL,
Address:

Las Vegas, NM_87701
SS#:

Magistrate Court No.: M-48-FR-201500145
Defendant,

 

Crimes: Possession of a Controlled Substance (Felony - Narcotic Drug)(DA Charge
Code 5614), Possession of a Controlled Substance(DA Charge Code 5801) &
Dangerous drugs, conditions for sale - sell, dispose of or possess dangerous
drugs(DA Charge Code 0399)

CRIMINAL INFORMATION
COMES NOW the Fourth Judicial District Attorney, of San Miguel County, State of New
Mexico, by and through its Deputy District Attorney, James Grayson, and accuses the above-

named Defendant of the crimes of:

Count 1:

Possession of a Controlled Substance (Felony - Narcotic Drug), on or about June 26,
2015, in San Miguel County, New Mexico, the above-named defendant did intentionally have in his
possession (Hydrocodone), a narcotic drug which is a Schedule | or II controlled substance, the
possession of which is regulated or prohibited by law, a fourth degree felony, contrary to Section
30-31-23(E), NMSA 1978.
Count 2:
Dangerous drugs, conditions for sale - sell, dispose of or possess dangerous

drugs, on or about June 5, 2075, in San Miguel County, New Mexico, the above-named

defendant did sell, dispose of or possess dangerous drugs (Risperidone), a fourth degree

EXHIBIT

CC

SMC 000001

tabbies*
Co we

felony, contrary to Section 26-01-26(A), NMSA 1978.

Count 3:

Possession of a Controlled Substance, on or about June 5, 2015, in San Miguel County,
New Mexico, the above-named defendant did intentionally have in his possession
{Lorazapam/Ativan), which is a controlled substance or a controlled substance analog of a
substance enumerated in Schedule |, Il, III], or !V, a misdemeanor, contrary to Section 30-31-23(A),
NMSA 1978.

The names of the witnesses upon whose testimony this Information is based are as follows:

Undersheriff Anthony Madrid, Deputy Sean Armijo & Frances Tweed.

RESPECTFULLY SUBMITTED,

RICHARD D. FLORES
DISTRICT ATTORNEY

By: A fe _
emes' Grayson
uty District Attomey
1800 New Mexico Avenue

Las Vegas, NM 87701
505-425-6746

CERTIFICATE OF SERVICE
{hereby certify that a true and correct copy of the foregoing pleading was sent via electronic
disclosure/mailed/hand-delivered/placed in the bin of Paul J. Kennedy, on this _ £7" day of

November, 2015.

DA Case No. 2015-S065646

SMc 000002
